Citation Nr: 1456413	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  12-11 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for sleep apnea.

2. Entitlement to service connection for diabetes mellitus, to include as secondary to sleep apnea.

3. Entitlement to service connection for hypertension, to include as secondary to sleep apnea.

4. Entitlement to service connection for headaches, to include as secondary to sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel



INTRODUCTION

The Veteran had active duty service from September 1979 to September 1999.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a November 2008 rating decision issued by the RO.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.



REMAND

As to the issues involving diabetes, hypertension and headaches, there are outstanding private treatment records that need to be obtained.  In a July 2014 VA Form 21-4142, the Veteran indicated that he had received treatment for headaches and high blood pressure at Wellstar Cobb Hospital from January 2012 to December 2012.  

In a September 2008 VA From 21-4142, the Veteran stated that he had received treatment for diabetes from May 2003 to 2006 from "Dr. C.H.H."  To date, the RO has not attempted to obtain these treatment records.  

VA will make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency to include.  "Reasonable efforts" will generally consist of an initial request for the records, with at least one follow-up request, unless the response to the first request indicates that the records sought do not exist or that a follow-up request for the records would be futile.  38 C.F.R. § 3.159(c)(1).

As to the issue of sleep apnea, the Board finds that a VA examination is warranted.  At an August 1979 enlistment examination, the Veteran reported frequent trouble sleeping and the examiner noted "poor sleep initiation, no RX."  

A May 1988 service treatment record shows that the Veteran had previously been seen for complaints of sleeping problems at a prior mental health clinic evaluation in Osan Korea.  

While the service treatment records are otherwise negative for sleeping problems, the Veteran contends that he had been advised to avoid seeking such treatment because it might cause him to lose his security clearance.  

In support of his claim, the Veteran has submitted lay statements from his wife, mother and buddy which attest to a history of snoring and sleeping difficulties while in service, and in March 2005, a private doctor diagnosed the Veteran with obstructive sleep apnea after conducting a polysomnography study.  

Hence, the Board finds that there is some plausible basis indicating that the appellant's current sleep apnea may be associated with his in-service complaints of sleeping problems.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Thus, a VA examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's sleep apnea was incurred in service.  The examiner is advised that despite the Veteran's report of trouble sleeping at entrance, because no diagnosis was noted, the presumption of soundness applies.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be given an opportunity to identify any healthcare provider who treated him for sleep apnea, diabetes, hypertension, or headaches at any time since separation from active duty.  After securing any necessary authorization from the Veteran, obtain all identified records not already contained in the claims file.  

In particular, the Veteran should be asked to provide new VA Form 21-4142s for the release of the records from Wellstar Cobb Hospital and Dr. C.H.H.  If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  

The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2. Thereafter, the Veteran should be afforded a VA examination to determine the etiology of his current obstructive sleep apnea.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records and lay statements.  The rationale for all opinions expressed must be provided.  

If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale should be provided for that conclusion.  The examiner must specify in the report that the claims file, Virtual VA, and Veterans Benefits Management System records have been reviewed.  The examiner should then provide an opinion as to whether it is at least as likely as not that the Veteran's obstructive sleep apnea was incurred in service.

3. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once. 

4. After completing any additional development deemed necessary, the AOJ should readjudicate the claims remaining on appeal in light of the evidence of record.  If any benefit requested on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided a reasonable opportunity to respond.  

Thereafter, if indicated, the case should then be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

